NUMBER 13-19-00284-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

KATRINA ANNE FREITAG,                                                    Appellant,

                                         v.

TYSON INSULATION COMPANY, INC.,
AND TYSON MILLER,                                  Appellees.
____________________________________________________________

             On appeal from the 347th District Court
                   of Nueces County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
             Memorandum Opinion by Justice Hinojosa

      Appellant Katrina Anne Freitag attempted to appeal from a judgment rendered in

cause number 2017DCV-3538-H of the 347th District Court of Nueces County, Texas.

She filed her notice of appeal on June 12, 2019. That same day, the Clerk of the Court

notified appellant that her notice of appeal was defective in several respects and
requested correction of the defects, if it could be done, within thirty days. The Court also

requested payment of the $205.00 filing fee within ten days. Appellant did not respond

to either directive.

       On July 15, 2019, the Clerk again advised appellant that the notice of appeal was

defective and requested correction of the defects within fifteen days. That same day, the

Clerk of this Court notified appellant that she was delinquent in remitting the filing fee for

the notice of appeal and advised her, in accordance with Texas Rule of Appellate

Procedure 42.3(c), that we would dismiss this appeal unless the $205.00 filing fee was

paid within ten days. See TEX. R. APP. P. 42.3(c).

       On July 18, 2019, appellant filed an amended notice of appeal which corrected

some, but not all, of the identified defects in the notice of appeal. To date, appellant has

not paid the filing fee for the appeal. See TEX. R. APP. P. 5, 12.1(b).

       The Court, having considered the documents on file, appellant’s failure to correct

each of the defects in her notice of appeal, and her failure to pay the filing fee, is of the

opinion that the appeal should be dismissed.        See id. 42.3(b),(c).    Accordingly, the

appeal is DISMISSED for want of prosecution. We dismiss as moot the “Motion to

Dismiss Appeal for Want of Jurisdiction and Motion to Strike Amended Notice of Appeal”

filed by appellees Tyson Insulation Company, Inc. and Tyson Miller.

                                                                 LETICIA HINOJOSA
                                                                 Justice
Delivered and filed the
5th day of September, 2019.




                                              2